Citation Nr: 9920389	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the assignment of a 30 percent evaluation for post-
traumatic stress disorder (PTSD) is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which implemented an October 1997 
decision of the Board granting service connection for PTSD.  
In that rating action, the RO assigned a 30 percent rating 
for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's PTSD currently is manifested by not more 
than definite occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms which include sleeplessness which is relieved by 
medication, suspiciousness and dislike of authority, mild 
memory loss, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996); 4.125-4.130, Diagnostic Code 
9400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Generally, a claim that a service-connected 
condition has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran has been afforded several relatively recent VA 
evaluations for his PTSD.  All of the reports referred to by 
the veteran in his communications with VA have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran contends that his PTSD causes recurrent 
nightmares of his Vietnam experiences, moodiness, 
suspiciousness, disdain for authority, and an inability to 
get along with others in a work-like setting.  He finds 
references to Vietnam very disturbing.  He contends that he 
should be rated 100 percent disabled due to PTSD. 

The veteran has received ongoing psychiatric treatment and 
medication through the VA.  He was afforded examinations by 
VA in June 1993, August 1994 and May 1997.  In June 1993, two 
psychiatric evaluations were conducted on the same day.  
During one examination, the veteran reported that, since the 
1970's, he had experienced recurrent nightmares about someone 
chasing him.  He reported that he had worked since Vietnam 
but that in 1988 he shot and killed a man following a 
dispute.  The shooting was reportedly considered a 
justifiable homicide by the relevant authorities and the 
veteran was treated for an adjustment disorder following the 
shooting.  He gave a history of substance abuse, but reported 
that he only drank beer, about four or five per day, 
presently.  

The mental status examination revealed minimal abnormalities.  
The veteran was calm, cooperative, and pleasant.  He 
demonstrated no signs of psychomotor retardation or 
agitation.  He was alert and fully oriented.  There was no 
concentration deficit.  His memory, speech, thought processes 
and reasoning were good.  He reported that his sleep habits 
were good with his current medication and he denied any 
significant disturbance of energy or motivation.  He reported 
that he spent his free time hunting and fishing with his son, 
refurbishing antique cars and playing piano.  The diagnosis 
was anxiety disorder, not otherwise specified, alcohol abuse, 
unspecified, and mixed substance abuse, in remission (by 
history).  

During the second psychiatric evaluation conducted in June 
1993, the veteran provided much the same picture as he did in 
the initial examination but he also detailed his Vietnam war 
experiences.  The veteran reported that he had performed 
reconnaissance missions during the war and that he had 
recurrent memories of being shot at while behind enemy lines.  
He was particularly troubled by the memory of one of his 
officers who fell to his death from a moving helicopter after 
losing his grip.  The veteran explained that he had had 
nightmares of this incident since service.  He stated that he 
had problems with work upon returning home from Vietnam.  He 
explained that he was socially avoidant, extremely irritable, 
and hypervigilant.  He was paranoid and unable to tolerate 
criticism.  The examiner observed that the veteran was 
extremely emotionally unstable.  The veteran reported that 
his medication, BuSpar, was controlling his nightmares and 
helping him to sleep.  

On mental status examination, the veteran could perform 
serial sevens; he was fully alert and oriented, and his 
immediate memory was intact but there were some non-specific 
problems with his long term and short term memory.  The 
examiner opined that the veteran was incapable of obtaining 
and sustaining employment.  The diagnosis was post-traumatic 
stress disorder.  The veteran's Global Assessment of 
Functioning (GAF) score was 35 to 40 in the past year, 30 to 
35 at the time of the examination.  Results of psychological 
testing conducted at the time of the examination showed that 
the veteran was either presenting a plea for help or a false 
psychological claim.  

In October 1993, the examiner who had not to rendered a 
diagnosis of PTSD in June 1993 issued an addendum report, 
indicating that in view of the reported experiences of the 
veteran as noted in the second examination, the veteran did 
in fact have PTSD.  

In August 1994, the veteran was again afforded two VA 
psychiatric examinations on one day.  At one of the 
evaluations, the veteran reported that his nightmares 
occurred three or four times per week.  He stated that he 
slept with a gun, that he trusted no one and that he had 
almost constant memories of Vietnam.  He reported flashbacks 
about twice a month during which he experienced the feeling 
of being back in Vietnam.  Objectively, he was tense and 
anxious but nonetheless cooperative and spontaneous.  Noted 
abnormalities included generally flattened affect and a very 
limited affective range.  His stated that his mood was 
depressed.  The diagnosis was PTSD, chronic, and depressive 
disorder, not otherwise specified.  

During the other August 1994 examination, the veteran 
reported the same general symptoms.  He indicated that he was 
still taking BuSpar and that this medication helped him 
control his temper.  He explained that he hated working for 
anyone, hated the government, and hated authority.  The 
veteran stated that he sometimes drank up to twelve beers per 
day at present.  The mental status examination was 
essentially the same as the other examination conducted that 
same day.  His judgment was good and his memory was intact.  
He explained that he still spent his free time hunting and 
fishing.  He showed poor insight into his history of alcohol 
abuse, maladaptive behavior and inability to accept 
authority.  The diagnosis was alcohol abuse, continuous, 
anxiety disorder not otherwise specified, PTSD, and mixed 
substance abuse in remission.  

The veteran was afforded an additional VA psychiatric 
examination in May 1997.  He reported that his symptoms had 
become increasingly worse since 1988 and that he was 
receiving routine outpatient care and medication at a VA 
facility.  He reported that he could not stop thinking or 
having nightmares about Vietnam.  The veteran was 
cooperative, calm and spontaneous.  He demonstrated normal 
psychomotor activity.  Associative processes were tight, 
coherent and logical.  His tone was appropriate and his mood 
was depressed.  He did report that he had a good level of 
energy.  He reported that he trusted no one except his wife.  
There was no evidence of organicity, obsessions, compulsions 
or preoccupations.  Problems with anger, hypervigilence and 
concentration were noted.  The diagnosis was PTSD, and 
paranoid personality disorder.  The GAF score was 55, 
representing moderate difficulty in social and occupational 
functioning.  

Outpatient treatment notes show that the veteran was 
routinely getting prescriptions refilled for BuSpar.  In June 
1998, he reported that the medication was helping reduce the 
severity of his nightmares.  

At his August 1998 Travel Board hearing, the veteran stated 
that he had moved to a rural area to avoid people.  The 
veteran also stated that he had been found to be disabled by 
the Social Security Administration.  

Subsequent to his hearing, records were received from the 
Social Security Administration, consisting of a report of 
consultative psychological examination conducted in March 
1998.  The examiner, Albert Prince, Ph.D., noted the 
veteran's history of Vietnam service and substance abuse.  
The veteran's chief complaint was that he no longer trusted 
people in authority over him as a result of his Vietnam 
experiences.  The veteran was well-groomed and cooperative.  
He demonstrated somewhat of a flattened affect without being 
sullen or depressed.  He reported that he was less nervous on 
his current medication, but that he was usually sad.  He did 
not manifest anxiety.  His speech was relevant, coherent, but 
somewhat pressured.  He denied thought distortions such as 
paranoid trends, delusions or hallucinations, and no such 
distortions were elicited.  He had significant suicidal 
ideation but had made no direct suicide attempts.  He was 
fully oriented, his memory was intact and he was able to 
perform abstract thinking.  His insight was poor, his 
judgment was reportedly mixed.  He was currently living with 
his wife and children.  He reported that he slept poorly due 
to nightmares.  He did not socialize outside the home but he 
did socialize with his wife and son.  He reported that he 
helped his son do homework and he did a few chores, watched 
television and refinished antiques.  His daily activities 
were considered by Dr. Prince to be fairly ongoing and 
autonomous.  Memory and general understanding appeared 
adequate.  

The diagnosis was mixed anxiety/depressive disorder, paranoid 
personality disorder.  Stressors noted included unemployment.  
His GAF score was 55.  It was noted that the veteran had not 
worked in the past two years but that he had worked 
throughout his adult life about 50 percent of the time.  Dr. 
Prince noted that the veteran could carry out and remember 
simple one and two-step job instructions, but that he would 
have difficulty maintaining concentration and attention, 
interacting with supervisors and coworker, or dealing with 
the public because of his mental problems.  

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411, effective from 1993.  During the 
course of this appeal, VA issued new regulations for the 
evaluation of psychiatric disabilities, effective as of 
November 7, 1996.  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 30 percent rating 
required definite or "moderately large" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  The VA General Counsel, in response to an 
invitation by the United States Court of Appeals for Veterans 
Claims (Court) to construe the term "definite" in a manner 
that would quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also, Hood v. Brown, 4 Vet. App. 
301 (1993). 

Under the former criteria, a 50 percent evaluation would be 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability. See 38 C.F.R. § 
4.132, Diagnostic Code 9411;  Johnson v. Brown, 7 Vet. App. 
95, 96 (1994);  see also 38 C.F.R. § 4.21.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the former rating criteria in relation to the 
veteran's PTSD as manifested prior to November 7, 1996, the 
Board finds the veteran's disability picture most consistent 
with the 30 percent rating and not a higher evaluation.  The 
veteran consistently manifested "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, shown by his 
difficulty in maintaining social relationships outside his 
family through November 1996.  However, his degree of social 
and industrial inadaptability was not more than moderately 
large in degree as demonstrated by his ability to obtain 
employment and provide financially for his family through 
those years.  Moreover, his excellent relationships with his 
wife and child demonstrate significant social adaptability.  
Furthermore, the veteran has stated and lay statements have 
indicated that he was raised on a farm in a rural area and 
that he might well tend to live a relatively isolated 
lifestyle regardless of whether he had PTSD.  

The evidence does not suggest that his symptoms overall have 
approached considerable industrial impairment so as to 
warrant a 50 percent evaluation under the former criteria.  
The veteran may well have demonstrated impairment in his 
ability to maintain effective relationships, as shown through 
his own statements.  Nevertheless, the psychoneurotic 
symptoms were, and still are, comparatively minimal, as 
reflected in virtually all of the examination reports which 
are replete with reference to an absence of significant 
objective findings.  The veteran has stated that he remained 
able to assist his wife with chores and satisfactorily 
performed substantial mental and physical activities, 
including helping his son with homework and refinishing 
furniture and repairing cars, on a routine basis.  

Alternatively, considering the degree of disability since 
November 1996 when the rating formulation was revised, the 
veteran's PTSD does not suggest an evaluation in excess of 30 
percent.  There is no more than minimal impairment of 
abstract thinking.  There is evidence of occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, consistent with a 30 percent 
rating.  Nonetheless, the veteran appears to have generally 
functioned satisfactorily, with routine behavior, self-care, 
and conversation, repeatedly noted to be normal.  The veteran 
has at times demonstrated depressed mood, and suspiciousness, 
but he has also reported periods when he is not depressed.  
In fact, the veteran minimally exhibited most of the criteria 
described in the revised 30 percent regulation to the 
requisite degree.  He did not report panic attacks.  His 
nightmares have been controlled by medication and he has not 
complained of a chronic sleep impairment.  Furthermore, he 
has shown no more than mild memory loss.  He has demonstrated 
no severe disturbances of motivation and mood suggestive of a 
50 percent rating.  There has been no indication of 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks which occur at least once a week; difficulty in 
understanding complex commands; or impairment of short and 
long-term memory.  There has been no reported problem with 
retention of only highly learned material or forgetting to 
complete tasks.  He has repeatedly been shown to function 
satisfactorily in terms of routine behavior and conversation.  
The evidence does not demonstrate aberrant speech or affect 
which would warrant a higher rating.  

The veteran appears to enjoy at least some limited productive 
activity with his wife and child.  Furthermore, he has 
reported that he assists his wife in the performance of 
routine daily activities, helps his son with homework, and 
has some hobbies.  Moreover, although he may not socialize in 
a conventional way, it is undisputed that he engages in 
discourse with his wife and child.  Further, he has worked 
despite his symptoms.  These activities suggest sustained 
social and occupational capabilities within the limitations 
contemplated by a 30 percent rating.  

Finally, the veteran has received multiple GAF scores.  The 
GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125.  Under the 
Diagnostic Criteria from DSM-IV, and as noted by one of the 
veteran's examiners, the score of 55 is appropriate where 
there is moderate difficulty in social and occupational 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).  

The two GAF scores of 55 in the claims file provide a global 
level of functioning in 1997 and 1998.  The earlier, lower 
scores noted in the 1993 examination do not appear consistent 
with the veteran's sustained level of functioning at any time 
throughout the appeal period.  It is noted that the veteran 
has demonstrated neither impairment in reality testing nor 
behavior considerably influenced by delusions or 
hallucinations, as contemplated by scores that low.  The 
veteran himself reported on the May 1997 VA examination that 
his symptoms had worsened since 1988.  Overall, the records 
generally suggest that the veteran's level of functioning has 
been fairly consistent with the 55 score.  Such a score is 
considered indicative of the veteran's level of functioning 
because of the mild to moderate objective findings noted 
during the examinations.  The symptoms associated with the 
GAF score of 55 are more consistent with findings in the 
record as a whole and also with activities described by the 
veteran.  

Overall, as reported on the most recent examination by Dr. 
Prince and the 1997 VA examination, the veteran's psychiatric 
symptoms have remained relatively stable in recent years and 
the Board is not persuaded that the evidence supports a 
higher rating at any time during the initial rating period.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999) (at the 
time of an initial rating separate ratings can be assigned 
for separate periods of time based on facts found).  The GAF 
scores are but one piece of evidence and they do not provide 
a basis for an evaluation in excess of 30 percent.  

The Board appreciates the veteran's contention that his 
overall condition warrants a 100 percent rating.  The Board 
also notes that when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Accordingly, the Board in this case 
has considered the totality of symptoms noted in the record, 
rather than merely those most closely associated with a PTSD 
diagnosis.  Although the veteran is unemployed, there is no 
medical evidence that he is currently unemployable due to 
PTSD.  Rather, as recently concluded by Dr. Prince in his 
diagnostic formulation, the fact that the veteran is 
unemployed is a primary contributing factor in his mixed 
anxiety/depressive disorder.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no assertion 
or showing that the veteran's disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards which, in the 
case of emotional disorders, are very closely related to 
interference with employability.  

Although the veteran has maintained that he cannot get along 
with coworkers in a traditional work environment, he has been 
self-employed, performing odd jobs, construction work, 
working with his father, and working as an excavator, 
throughout his adult life.  In 1998, he reported that he had 
not worked for the previous two years but he did estimate 
that he had been employed for approximately fifty percent of 
his adult life.  Although the veteran's assertion that PTSD 
symptoms affect his ability to interact with coworkers is 
certainly reasonable and consistent with the record, he has 
demonstrated that he is capable of working despite his PTSD-
related limitations.  

Furthermore, although the veteran has alleged that he has 
moved to an isolated area due to his symptoms and that he may 
not be able to control his symptoms if he were to go into the 
city to work, he has reported throughout the record that he 
was raised in a farm family and that his whole upbringing was 
rather isolated in nature.  There is no credible indication 
that he can no longer perform the aforementioned odd jobs, 
excavation work, or construction work which he has performed 
for many years with his PTSD.  Therefore, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not demonstrated in this case.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

